Citation Nr: 0522518	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-08 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for status post 
cholecystectomy, asserted to be secondary to the 
service-connected hysterectomy.  

2.  Entitlement to service connection for a psychiatric 
disorder, asserted to be secondary to the service-connected 
hysterectomy.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease, asserted to be secondary to the 
service-connected hysterectomy.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1974 to 
March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO, in 
pertinent part, denied the above issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The cholecystectomy is not associated with the 
service-connected hysterectomy.  

3.  A psychiatric disorder (currently defined as a mild major 
depressive disorder, depression, an anxiety disorder not 
otherwise specified, a generalized anxiety disorder with 
agoraphobia, and an adjustment disorder) is not associated 
with the service-connected hysterectomy.  

4.   Gastroesophageal reflux disease is not associated with 
the service-connected hysterectomy.  


CONCLUSIONS OF LAW

1.  The status post cholecystectomy is not proximately due 
to, or the result of, the service-connected hysterectomy.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2004).  

2.  A psychiatric disorder is not proximately due to, or the 
result of, the service-connected hysterectomy.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310 (2004).  

3.  Gastroesophageal reflux disease is not proximately due 
to, or the result of, the service-connected hysterectomy.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in February 2002 in the present case, the 
RO informed the veteran of the type of evidence necessary to 
support her secondary service connection claims.  In 
addition, the RO notified the veteran that it would make 
reasonable efforts to help her obtain necessary evidence with 
regard to these issues but that she must provide enough 
information so that the agency could request the relevant 
records.  Further, the RO notified the veteran of her 
opportunity to provide "enough information" about the 
existence of relevant records and to submit "necessary 
information or evidence."  Thus, she may be considered 
advised to submit all pertinent evidence in her possession.  

Additionally, the June 2002 rating action, the statement of 
the case (SOC) issued in March 2003 and the supplemental 
statement of the case (SSOC) furnished in June 2004 notified 
the veteran of the relevant criteria and evidence necessary 
to substantiate her secondary service connection claims.  
These documents also included discussions regarding the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This requirement has 
been met in the present case, where the RO furnished the VCAA 
notice to the veteran in February 2002 and did not initially 
adjudicate her secondary service connection claims until June 
2002.  

Furthermore, throughout the current appeal, VA has made 
multiple attempts to obtain records of post-service treatment 
adequately identified by the veteran.  All available records 
adequately cited by the veteran have been procured and 
associated with her claims folder.  The Board notes that in a 
VA Form 21-4142, Authorization And Consent To Release 
Information To the Department Of Veterans Affairs (VA), 
(Form 21-4142), which was received at the RO in October 2004, 
the veteran noted that she had received treatment for 
heartburn, a hiatal hernia, and acid reflux on several 
occasions between July and October 2004 at the VA Hospital in 
Little Rock, Arkansas.  These medical records are not 
included in the veteran's claims folder.   However, the duty 
to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")    In this case, the records cited 
by the veteran would do no more than confirm current 
treatment for various gastrointestinal disorders, a fact 
already established by the other evidence of record.  She has 
not alleged that any VA physician that treated her during 
this time period rendered any opinions favorable to her 
claims, so the Board sees no need to further delay appellate 
review of her claims simply to obtain records that are 
clearly not 
relevant - that is, not of consequence - to the 
determinations herein.

In addition, she has been accorded relevant VA examinations 
during the current appeal.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's secondary service 
connection claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In addition, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
service connection for these conditions is warranted because 
she developed such disabilities as a result of her 
service-connected hysterectomy.  Specifically, at a personal 
hearing conducted before the undersigned Acting Veterans Law 
Judge via videoconferencing in March 2005, the veteran 
testified that the drugs prescribed to treat her following 
her hysterectomy resulted in her development of gallstones 
which necessitated a cholecystectomy and in gastroesophageal 
reflux disease.  Hearing transcript (T.) at 3-4, 10.  
Additionally, the veteran testified that, as a result of her 
hysterectomy, she was unable to have children with her 
husband and that this fact led to their divorce and to her 
development of a psychiatric disability characterized by 
anxiety, depression, and a mood disorder.  T. at 6-10.  

In this regard, the Board notes that, by a December 1997 
rating action, the RO granted disability compensation 
benefits for sterilization, pursuant to the provisions of 
38 U.S.C.A. § 1151.  Also at that time, the RO awarded an 
evaluation of 30 percent for this disability, effective from 
February 1997.  Pertinent VA medical records subsequently 
dated in July 1998 indicate that, at that time, the veteran 
underwent a total abdominal hysterectomy.  Thereafter, by the 
June 2002 rating action, the RO redefined the veteran's 
sterilization disability as a hysterectomy.  The veteran's 
service-connected hysterectomy remains evaluated as 
30 percent disabling.  

Service medical records are negative for complaints of, 
treatment for, or findings of gallstones or a psychiatric 
disorder.  In fact, at the separation examination which was 
conducted in January 1980, the veteran denied ever having 
experienced any complaints relevant to these conditions. 

The first post-service evidence of gallstones is dated in 
February 2001.  An abdominal ultrasound completed at that 
time reflected the presence of chronic cholecystitis with 
cholelithiasis.  Two weeks later in March 2001, the veteran 
underwent an open cholecystecomy.  According to subsequent VA 
medical records, in August 2001, the veteran complained of 
abdominal pain and swelling at the upper end of the scar 
tissue.  A VA examination conducted in March 2002 provided a 
diagnosis of status post cholecystectomy.  Later, in May 
2002, she reported noticing an increased skin fold in her 
upper abdomen since the cholecystectomy.  VA records dated in 
2001 also show treatment for gastroesophageal reflux disease.

The Board acknowledges that, throughout the current appeal, 
the veteran has asserted that medication that she had been 
prescribed following her hysterectomy caused her to develop 
gallstones, which necessitated a cholecystectomy, as well as 
develop gastroesophageal reflux disease.  See, T. at 3-4, 10.  
Importantly, however, the competent medical evidence of 
record does not support this contention.  For instance, none 
of the medical records which discuss the veteran's 
gallbladder pathology or her gastrointestinal problems 
include a medical opinion associating the veteran's 
cholecystectomy or gastroesophageal reflux disease with her 
service-connected hysterectomy.  In fact, the examiner who 
conducted the VA examination in March 2002 specifically 
concluded that the veteran's cholecystectomy and 
gastroesophageal reflux disease are not "related whatsoever 
to her hysterectomy."  

The first post-service evidence of a psychiatric disorder is 
dated in March 2000.  VA medical records dated at that time 
reflected diagnoses of a major depressive disorder.  
Subsequent VA medical records dated through April 2003 
reflect periodic treatment for, and evaluation of, a 
psychiatric disorder variously characterized as a mild major 
depressive disorder, depression, an anxiety disorder not 
otherwise specified, a generalized anxiety disorder with 
agoraphobia, and an adjustment disorder.  

The Board acknowledges that, throughout the current appeal, 
the veteran has asserted that, as a result of her 
hysterectomy, she was unable to have children with her 
husband and that this fact led to their divorce and to the 
veteran's development of a psychiatric disability 
characterized by anxiety, depression, and a mood disorder.  
T. at 6-10.  It must be noted, however, that the VA treatment 
records document contain no such allegations, and reflect 
that she was separated from her husband for some period of 
time when he returned to Mexico, and that after his return, 
they continued to live together, although he wanted a 
divorce.  More importantly, however, the competent medical 
evidence of record does not support the veteran's contention 
that her service-connected hysterectomy caused her to develop 
a psychiatric disorder.  For instance, none of the medical 
records which discuss the veteran's pathology include a 
medical opinion associating her currently diagnosed 
psychiatric disorder (including a mild major depressive 
disorder, depression, an anxiety disorder not otherwise 
specified, a generalized anxiety disorder with agoraphobia, 
and an adjustment disorder) with her service-connected 
hysterectomy.  In fact, the examiner who conducted the VA 
mental disorders examination in March 2002 and who diagnosed 
an adjustment disorder with a depressed mood specifically 
concluded that this disability was not secondary to the 
veteran's hysterectomy.  

Clearly, the preponderance of the evidence in the present 
case demonstrates that the veteran's cholecystectomy, 
gastroesophageal reflux disease, and psychiatric disorder 
(currently characterized as a mild major depressive disorder, 
depression, an anxiety disorder not otherwise specified, a 
generalized anxiety disorder with agoraphobia, and an 
adjustment disorder), which began many years after her 
discharge from active military duty, are not related in any 
way to the service-connected hysterectomy.  As such, service 
connection for these conditions, all asserted to be secondary 
to the service-connected hysterectomy, cannot be awarded.  
These secondary service connection claims must, therefore, 
denied.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for status post cholecystectomy, asserted 
to be secondary to the service-connected hysterectomy, is 
denied.  

Service connection for a psychiatric disorder, asserted to be 
secondary to the service-connected hysterectomy, is denied.  

Service connection for gastroesophageal reflux disease, 
asserted to be secondary to the service-connected 
hysterectomy, is denied.  


	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


